Citation Nr: 0522007	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  98-15 669A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for left shoulder 
arthralgia, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to June 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO in Philadelphia, 
Pennsylvania.  

Pursuant to a July 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).


FINDING OF FACT

The veteran's service-connected left shoulder arthralgia is 
manifested by subjective complaints of pain, which, at most, 
limits forward flexion to 80 degrees and abduction to 100 
degrees.


CONCLUSION OF LAW

The criteria for an increased evaluation for left shoulder 
arthralgia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran's claim for compensation for the disability at 
issue was received in February 1997.  The record reflects 
that the veteran and his representative were provided with a 
copy of the May 1997 rating decision; the October 1997, 
statement of the case and the supplemental statements of the 
case issued in January 2002 and April 2005.  By way of these 
documents, the veteran was informed of the evidence needed to 
support his claim for an increased evaluation for left 
shoulder arthralgia.  Thus, these documents provided notice 
of the laws and regulations, the cumulative evidence already 
of record, and the reasons and bases for the determination 
made regarding the claim, which the Board construes as 
reasonably informing him of the information and evidence not 
of record that is necessary to substantiate his claim.

By letter dated in June 2004, the RO advised the veteran of 
the criteria for establishing his claim, the types of 
evidence necessary to prove his claim, the information 
necessary for VA to assist him in developing his claim, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letters suggested that 
he submit any evidence in his possession.  The letters also 
informed the veteran that at his option, the RO would obtain 
any non-federal private treatment records he identified as 
related to his claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the contents of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA and private 
outpatient treatment records relevant to the claim, and the 
reports of VA examinations in April 1997, December 1997, June 
1998, August 2001, and March 2005 have been obtained and 
associated with the claims file.  He was given the 
opportunity to appear and testify before a RO hearing officer 
and/or Member of the Board to advance any and all arguments 
in favor of his claim, but declined to do so.  Neither the 
veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claims 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claim.  
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.


Laws and Regulations for Increased Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA 's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2004), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a 
(2004).

520
1  
Arm, limitation of motion of: 
Major
Minor

To 25 deg. from side
40   
30  

Midway between side and shoulder level
30      
20

At shoulder level
20      
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004)

 

38 C.F.R. § 4.71, Plate I (2004).
Factual Background

In a June 1947 rating action, service connection was granted 
for arthralgia of the left shoulder.  A noncompensable 
evaluation was assigned.  The current 20 percent evaluation 
has been in effect since November 1974.

Associated with the claims folder is an April 1997 VA 
examination report.  The veteran's history of left shoulder 
injury was noted.  His current complaints were of pain and 
difficulty lifting or pushing.  However he was able to dress 
himself and drive.  Physical examination revealed that when 
standing the veteran held his left shoulder 3/4 inch higher 
than the right.  There was a 2-inch supraclavicular scar on 
the left shoulder just above the clavicle and a 6 -inch scar 
curved over the vertebral border of the scapula.  On range of 
motion, abduction and forward flexion of the left shoulder 
was to 90 degrees.  Extension was to 20 degrees, internal 
rotation was to 80 degrees and external rotation to 10 
degrees.  Reaching overhead was to 150 degrees.  Radial 
pulses and reflexes were present and equal.  There was no 
evidence of decreased sensibility to light touch or pinch and 
no area of anesthesia.  Grip strength was slightly decreased.  
X-rays of the left shoulder were normal.  

On VA examination in December 1997, the veteran reported 
considerable pain in the upper border of the left scapula and 
the medial aspect of the left clavicle.  On examination the 
underlying soft tissue and muscle masses were equal 
bilaterally.  Reflexes were present brisk and equal 
bilaterally.  Radial pulse was described as present and 
highly irregular.  The veteran could shrug well with both 
shoulders rising to the same extent.  Left shoulder flexion 
was to 85 degrees, abduction to 80 degrees, and extension to 
30 degrees with complaints of pain.  Internal rotation was to 
80 degrees and external rotation to 10 degrees.  Overhead 
reach was to 135 degrees.  The examiner noted the scapula 
moved exceptionally well and could be stabilized very well 
with the arm at the side with no winging.  The scars were 
asymptomatic.  

On VA examination in June 1998 the veteran's continued 
complaints of constant left shoulder pain were noted.  On 
examination the veteran held his left shoulder a good inch 
higher than the right.  The examiner noted the scars over the 
left scapula and clavicle, which were asymptomatic.  
Palpation of the anterior neck in these areas caused 
discomfort.  There was no winging of the scapula and no pain 
on manipulating the clavicle or palpation of the acromion.  
On range of motion testing internal rotation was to 70 
degrees and external rotation to 10 degrees.  Abduction was 
to 70 degrees with considerable discomfort and pain.  Forward 
flexion was to 85 degrees and extension to 30 degrees.  

Report from the veteran private physician dated in November 
2000 noted the veteran had chronic pain and limitation of 
range of motion of the left arm and shoulder with extensive 
surgical scarring above the left clavicle and along the left 
scapula.  

On VA examination in August 2001, the veteran complained of 
left shoulder stiffness in the morning.  He described the 
pain as 5 on a scale of 0 to 10 in the posterior aspect of 
the left shoulder blade with use, such as raising or carrying 
things.  He also consistently complained of pain in the left 
side of the neck with turning his head.  There was no 
swelling, heat, or redness.  The left shoulder did not give 
way but he complained of a locking, excessive fatigability 
and lack of endurance.  He used Darvocet as needed for pain, 
usually once weekly at bedtime.  He described additional 
limitation of motion of the left shoulder with severe pain, 
which lasts about 15 minutes and usually subsides with rest.  
There were no signs or symptoms of inflammatory arthritis.  
Forward flexion of the left shoulder was to 60 degrees with 
pain beyond that point.  Abduction was to 60 degrees with 
pain beyond that point.  External rotation was to 40 degrees 
and internal rotation to 45 degrees.  X-rays of the left 
shoulder showed minimal osteoarthritic changes.  

VA outpatient treatment records dated from June 2001 to 
December 2004 show continued treatment for left shoulder 
pain.  

On VA examination in March 2005 the examiner reviewed the 
veteran's history of left shoulder injury in service.  He 
noted that the veteran complained of constant pain in the 
left shoulder with some days marginally worse than others.  
His activities of daily living were mildly impaired because 
he could not lift his hand above shoulder height.  He did not 
use a brace for the shoulder and takes anti-inflammatory 
medication as required.  There was no significant history of 
flares and no history of radiating pain down the upper 
extremity.  On examination the scars were mobile, nontender 
and not adherent to deeper tissue.  There was no evidence of 
keloid formation.  Range of motion was significantly reduced.  
Abduction was limited to 100 degrees, forward flexion to 80 
degrees, internal and external rotation to 60 degrees.  With 
repetitive use, there was no additional loss or range of 
motion due to pain, fatigue, weakness, or incoordination.  
The veteran had mild atrophy of the left deltoid and weakness 
was 4/5.  Sensory examination was unremarkable.  

Analysis

Initially, the Board notes that the veteran's increased 
rating claim has remained in appellate status since it was 
initially filed in February 1997.  During the course of the 
appeal, a 20 percent rating was assigned effective November 
1974.

A review of the medical evidence reveals very few, if any, 
recent clinical findings attributable to the left shoulder.  
There is no objective indication that the veteran has sought 
or received any regular treatment for his left shoulder.  The 
veteran has not had any surgery since service and the left 
shoulder injury is not so severe as to necessitate the use of 
braces or other special devices.  Moreover, when the veteran 
recently underwent a VA examination in March 2005, he 
achieved 100 degrees of abduction on the left, i.e., he was 
capable of reaching the arm to a point slightly higher than 
shoulder level when performing abduction.  Active forward 
elevation of the left shoulder was to 80 degrees.  The Board 
notes that VA examination reports prior to 2005 reveal that 
the veteran was capable of abduction of the arm to at least 
60 degrees and 60 degrees of forward elevation of the arm.  
In order to be entitled to a higher evaluation, limitation of 
motion of the arm must be to no more than 25 degrees from the 
side.  This has not been demonstrated.

There are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 is warranted in order to recognize 
further functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, there is evidence of painful motion and fatigue, 
which could further limit functional ability during flare-
ups.  However, neither the veteran nor the examiner 
established that pain or flare-ups result in functional loss 
that would equate to limitation of motion of the left 
shoulder to 25 degrees from the side.  Although the effect of 
the veteran's pain must be considered when making a rating 
determination, under the circumstances of this case the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a higher disability 
evaluation.  There is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus 
related to the service-connected left shoulder disability, as 
contemplated by Diagnostic Codes 5200 and 5202.  Under 
Diagnostic Code 5203, the maximum rating for impairment of 
the scapula or clavicle is 20 percent.  Thus, that code would 
not provide a basis for a higher rating.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5202 and 5203 (2004).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  Specifically, there has been no 
demonstration of circumstances such as frequent 
hospitalization, or marked interference with employment, so 
as to render the applicable schedular criteria inapplicable.  
Indeed, despite the veteran's complaints, clinical treatment 
reports of record do not reflect a unique disability status.

The Board notes that the veteran, through his representative, 
has also challenged the adequacy of the recent March 2005 
examination on the basis that the examiner did not opine 
regarding previous VA examinations.  Nonetheless, the Board 
finds that, given the dearth of post-service outpatient 
treatment records and the fact that the history provided by 
the veteran at the time of the examination and considered by 
the examiner is consistent with that reflected in the record, 
the report of that examination (which reflects not only the 
veteran's history, but complaints, clinical findings and 
diagnosis) is sufficient for rating purposes.  38 C.F.R. 
§ 4.2 (2004); Abernathy v. Principi, 3 Vet.App. 461 (1992). 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to an increased evaluation for left shoulder 
arthralgia is denied.  



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


